Citation Nr: 0725688	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).


FINDINGS OF FACT

1.  The veteran's service medical records, to include his 
August 1969 service separation examination, show no evidence 
of a back injury or a diagnosis of a back disorder.

2.  The veteran has a current diagnosis of old compression 
fracture of the lumbar spine at L1.

3.  The evidence of record does not relate the veteran's 
current back disorder to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for a back disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2003 satisfied the duty to notify 
provisions; additional letters were sent in April 2004, April 
2005, and March 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in December 1998 
and August 2001.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran asserts that while stationed in Germany, he 
sustained a back injury after a parachute jump in either late 
1968 or early 1969.  He claims that after this incident, he 
was treated two or three times per week at a medical facility 
on base for low back pain and other residuals he sustained as 
a result of this jump.  The veteran's service medical records 
show no evidence of a back injury or back disorder on the 
July 1967 service entrance examination.  A single February 
1968 service medical record notes that the veteran reported 
left sided lower back pain, but this was determined to be a 
symptom of acute pyelonephritis, and not musculoskeletal in 
nature.  The August 1969 service separation examination found 
no evidence of back injury residuals and did not diagnose a 
back disorder; similarly, the veteran's August 1969 
subjective report of medical history also denied recurrent 
back pain or other back problems.

Subsequent to service, private medical records note that the 
veteran was the victim of a hit-and-run accident in October 
1980; those private medical records note that he reported 
being struck in the right knee, causing him to fall on and 
injure his back.  Physical examination of the back at that 
time was found to be within normal limits; critically, xrays 
showed no evidence of an acute or remote fracture or 
dislocation of the back, and good alignment of the vertebral 
bodies.  Private medical records dated in October 1984 and 
April 1986 also noted reports of low back pain, as did a 
private medical record dated in July 1987, which concluded 
that the back pain was likely musculoskeletal.

In April 1998, the veteran was involved in another car 
accident.  At that time, a private xray showed a significant 
compression fracture of L1 which appeared to be chronic, as 
there was no osteophytes or prevertebral swelling noted.  
Similarly, xrays taken in conjunction with the December 1998 
VA examination were noted to show a compression fracture of 
L1 with 30 to 40 percent anterior wedging, but no 
osteophytes, suggesting that it was an old injury; the August 
2001 VA examination xrays showed a stable old compression 
fracture of L1.  

Despite the above, the evidence of record does not show that 
the veteran's back disorder is related to his military 
service.  Three opinions exist pertaining to the relationship 
between the veteran's current back disorder and his military 
service.  The August 2001 VA examiner concluded that the 
compression fracture of L1 was "considered by the veteran to 
have been caused [by the] 1968 bad parachute jump but [it] 
could have been aggravated with the accident and [he] has 
continued to have pain since the parachute jump to the 
present time."  A March 2004 VA opinion noted that the 
veteran reported having had chronic lower back pain for 
years, which could be related to his military service as a 
paratrooper.  Finally, a May 2006 VA opinion by the same 
physician noted that the compression deformity of L1 shown on 
xray could have been sustained from the veteran having been a 
paratrooper.  

However, these opinions are insufficient for appellate 
purposes.  Initially, the Board notes that there is no 
evidence that either the March 2004 or May 2006 opinions were 
based on a review of the veteran's entire medical history, to 
include his service medical records, or the records relating 
to his 1980 and 1998 car accident.  Additionally, and 
especially with respect to the August 2001 opinion, the Board 
notes that medical opinions based on the reported history of 
the veteran are not probative for VA purposes.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  Further, both the March 2004 and May 
2006 opinions appear speculative; use of the term "could" 
lacks the definitive conclusion required for a medical 
opinion to be considered probative.  A finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2006); see 
also Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his 
lung condition found too speculative).

During the August 2001 VA examination, as well as during his 
April 2006 hearing before the Board, the veteran asserted 
that only the 1968 parachute jump during his service in 
Germany could have caused his compression fracture.  However, 
it is well established that a layperson without medical 
training, such as the veteran, is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a) (1).

Ultimately, there is no probative, objective medical opinion 
of record relating the veteran's back disorder to his 
military service.  This is particularly evident when 
considering that the October 1980 xray, taken over 10 years 
subsequent to service separation, showed no evidence of a 
vertebral fracture at L1.  The first objective medical 
evidence of record of the back disorder in question, 
residuals of a compression fracture at L1, is dated in April 
1998, almost 30 years after his period of service had ended.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition); see also cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  To the extent that the April 
1998, December 1998, and August 2001 xray results showed that 
the L1 compression fracture was "old" or "remote," it 
cannot be inferred from these studies that the compression 
fracture was incurred in service, only that it had been 
sustained some time prior to 1998.  As there is no competent 
medical evidence which provides the required nexus between 
military service and the currently diagnosed degenerative 
disc disease, service connection for a back disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Because continuity of symptomatology of the veteran's back 
disorder is not shown, and the evidence of record does not 
relate his back disorder to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


